Citation Nr: 1313180	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  06-34 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected knee disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the case was subsequently transferred to the RO in Wichita, Kansas.

The Veteran testified before a Veterans Law Judge at the RO in June 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In a September 2009 decision, the Board found that new and material evidence had been received and reopened the Veteran's previously denied claim of service connection for a left shoulder disorder.  The merits of that claim were remanded for additional development.  The Board also remanded the case for further development in February 2012.  That development has been requested, and the case has since been returned to the Board for appellate review.

The Board observes that the Veterans Law Judge who conducted the June 2009 hearing has since retired.  Correspondence was sent to the Veteran in December 2012 offering her the opportunity to testify at another hearing before a different Veterans Law Judge.  However, she responded in January 2013 that she did not want to have another hearing.  Therefore, the Board finds that there is no need for an additional hearing in this case.


FINDING OF FACT

The Veteran has not been shown to have a current left shoulder disorder that is causally or etiologically related to her military service or to her service-connected knee disabilities. 


CONCLUSION OF LAW

A left shoulder disability was not incurred in active service and is not proximately due to, the result of, or aggravated by the Veteran's service-connected bilateral knee disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board also notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, VA sent a notice letter to the Veteran in July 2004.  That letter informed her of what evidence was required to substantiate her claim on a secondary basis and of the division of responsibilities in obtaining such evidence.   A March 2006 letter also explained how disability ratings and effective dates are determined.

After the notice was provided, the Veteran's was readjudicated in supplemental statements of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78   (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).

While the July 2004 and March 2006 notice letters did not inform the Veteran of what the evidence must show to establish service connection on a direct basis, the Board finds that there is no prejudice in proceeding with adjudication of the case.  In this regard, the Veteran was provided with the law and regulations pertaining to direct service connection in the August 2006 statement of the case (SOC).  The RO also adjudicated the Veteran's claim on a direct basis in the August 2006 SOC.  Thus, the appellant had actual knowledge of the information needed to substantiate her claim, and a reasonable person could be expected to understand what was needed. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Dalton v. Nicholson, 21 Vet. App. 23, 34   (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438   (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error). 

Moreover, the Veteran has not alleged that service connection is warranted on a direct basis at any point during the appeal period.  Instead, she has specifically denied having any left shoulder problems prior to her post-service fall during the June 2009 hearing.   In addition, the Veteran's representative has not made any argument concerning the notice provided.  Accordingly, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.  

As noted above, this case has been the subject of two remands by the Board.  In September 2009, the Board remanded the case in order to schedule the Veteran for an additional VA examination.  While the Veteran was afforded an additional VA examination in November 2009, the examiner's opinion was unclear.  In addition, the Veteran had stated that she had recently received VA treatment because her service-connected knee disabilities had caused her to fall.  Therefore, the case was remanded again for additional development in February 2012.  Specifically, the Board requested that the Veteran be scheduled for an additional VA examination and that the Appeals Management Center (AMC) obtain her recent VA treatment records. 

Following the Board's February 2012 remand, the Veteran's recent VA treatment records were obtained and associated with her electronic claims file.  She was also afforded an additional VA examination in March 2012.  Thus, there has been compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]; see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) [although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required]. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as the Board will discuss in its analysis, the Veteran was provided with VA examinations in July 2005, November 2009, and March 2012. The Board finds that the most recent March 2012 VA examination is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record as well as on an examination, and contains medical opinions supported by a rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In addition, the Board has carefully reviewed the Veteran's statements and concludes that she has not identified additional evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The Board further observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.  She exercised the option of a personal hearing and was afforded one in June 2009 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II.  Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet.App. at 448.  

Under section 3.310(b) of VA regulations, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).


III.  Analysis

As alluded to in the Introduction, the Veteran's initial claim for service connection for a left shoulder disorder was denied in an April 1996 rating decision.  It was determined that, although there was a record of treatment for the Veteran's left shoulder while in service, no permanent residual or chronic disability subject to service connection was shown by service treatment records or demonstrated by the evidence of record.  The Veteran filed to reopen her previously denied claim in February 2004, and in a September 2009 decision, the Board reopened her claim after finding that the record now contained evidence suggesting that she may have a current left shoulder disorder related to her service-connected knee disabilities. 

In considering the evidence of record under the laws and regulations, the Board finds that the Veteran is not entitled to service connection for a right shoulder disorder.

Throughout the appeal period, the Veteran has contended that she fell and injured her left shoulder as a result of her knees giving way.  She has not submitted, and VA has not received, any testimony, lay statements, treatment records, medical opinions, or evidence of any kind suggesting that her current disorder manifested during her military service or is directly related thereto.  In fact, during the June 2009 hearing, the Veteran testified that she did not have any problems with her shoulder before her knees caused her to fall and injure her shoulder.  She stated that "everything started after" that fall.  See the hearing transcript, page 6.  Moreover, in an addendum to his November 2009 VA examination report, a VA examiner stated that the Veteran's left shoulder disability is "totally unrelated to events which occurred while the [Veteran] was on active duty."  Thus, the Veteran does not contend, and the record does not suggest, that she has a left shoulder disorder directly related to her active duty service.  Accordingly, service connection is not warranted on direct basis.  

The Board also notes that the Veteran has not argued, and the record does not show, that she developed compensable arthritis in her left shoulder within one year of her separation from service.  Indeed, there was no objective evidence of arthritis for many years.  As such, service connection may not be granted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309 (2012).

As to the Veteran's claim that her current left shoulder disorder is related to her service-connected knee disabilities, the Board notes that she does have a current diagnosis of a left shoulder disorder and that she is service-connected for posttraumatic arthritis of the left knee and degenerative joint disease of the right knee.  However, upon review, the Board finds that the more probative evidence of record does not establish a relationship between these disorders.

The Veteran has asserted that weakness in her left knee caused her to fall and injure her shoulder.  See the February 2004 claim; see also the June 2009 hearing transcript, pages 2, 4.  The record does indicate that the Veteran fell and injured her shoulder in October 2003.  However, contrary to the Veteran's report that instability in her service-connected knees caused her to fall, an October 18, 2003, VA treatment record noted that she "slipped and fell . . . and landed on her left shoulder."  A separate treatment record from later that day documented that the Veteran reported that she "was walking, slipped, [and] twisted [her] left knee and left shoulder."  

The record reflects that the Veteran returned for additional treatment for her left shoulder in December 2003.  She received a steroid injection, which did not alleviate her symptoms, and she was scheduled for a magnetic resonance imaging (MRI) study.  The Veteran's January 2004 MRI report revealed acromioclavicular (AC) joint degenerative changes producing some impingement upon the rotator cuff.   The Veteran subsequently underwent arthroscopic surgery of her left shoulder in March 2004.

In an April 2004 private physical therapy treatment record, the Veteran reported that her knees gave out causing her to fall onto her left arm. 

The Veteran was afforded a VA examination in July 2005.  After conducting a physical examination and reviewing select private treatment records, the examiner stated that "degenerative joint disease is a progressive condition that developed over time and is most likely an independent degenerative joint disease and is not caused by or a result of the right knee injuries." 

Following the Board's September 2009 remand, the Veteran was afforded an additional VA examination in November 2009.  After a review of the claims folder and a clinical examination, the VA examiner stated that the Veteran fell and injured her shoulder in October 2003.  In rendering an opinion as to the etiology of the Veteran's current shoulder disorder, the examiner stated that because both of the Veteran's knees were service-connected, he "tend[ed] to believe her when she says that her knees buckled and caused her to fall on the left shoulder."  The examiner also noted that the Veteran fell in October 2003 and that a MRI report from January 2004 revealed hypertrophic degenerative changes of the AC joint.  The examiner opined that these changes "did not occur in three months" and that the Veteran's arthritic changes were "not a direct result of the fall." 

While the November 2009 VA examiner stated that the Veteran's October 2003 fall did not cause the degenerative changes in her AC joint, he also stated that "the impingement syndrome for which [the Veteran] had surgery existed prior to her falling and was not a direct result of the fall, although the fall may have stirred it up so to speak." 

In February 2012, the Board found that the November 2009 VA examiner's statement that the Veteran's fall "may have stirred . . . up her pre-existing shoulder disorder was speculative and could not be used to grant service connection.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.)  As a result, the Veteran's claim was remanded in order to obtain an additional medical opinion. 

The Veteran was subsequently afforded a VA examination in March 2012.  After reviewing the claims folder and conducting a physical examination, the VA examiner stated that the Veteran's left shoulder disorder is less likely than not proximately due to or the result of her service-connected knee disabilities.  Specifically, the examiner observed that "[r]ecords from her VA treatment in Tennessee document that the Veteran slipped, resulting in her twisting her left knee and landing on her shoulder.  The records do not show that either of her knees 'gave out' as the Veteran reports. Without documentation from the time of the initial injury to that effect, given the contradictory documentation that reports she slipped, it is not as least as likely as not that her fall in which she injured her left shoulder was caused by her service[-]connected knee arthritis." 

In a February 2011 statement, the Veteran reiterated her assertion that her unstable knees caused her to fall and injure her shoulder.  The Veteran also stated that she suffered another fall in February 2011 due to instability in her knees.  Upon review, however, the Veteran's VA treatment records from February 2011 document that she "slipped and fell on a wet floor 3 days ago." See a February 20, 2011 VA Emergency Department note.  These records do not indicate that the Veteran fell as a result of instability in her knees. 

At this juncture it is important to note that the Board is charged with the duty to assess the credibility and weight given to evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.

In this case, the Veteran has alleged that weakness and instability in her service-connected knees caused her to fall and injure her left shoulder.  While the Veteran is competent to testify that her knees are unstable, the Board finds that her statements regarding the cause of her fall are not credible, particularly in light of the contemporaneous treatment records indicating that she slipped and injured her shoulder.  See Curry v. Brown, 7 Vet.App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991). (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

As discussed above, prior to filing her claim for service connection, the Veteran reported to her treating health care provider that she "slipped and fell."  The records make no reference to instability in the Veteran's knees causing the fall.  After her claim for service connection was filed, the Veteran then reported that her knees gave out causing her to fall onto her left arm.  Thus, she has made inconsistent statements regarding the cause of her fall in 2003.  Likewise, she has reported that she fell again in February 2011 due to her service-connected knee disabilities, yet the contemporaneous treatment records indicated that she had reported slipping on a wet floor.  Given her inconsistent statements and the contemporaneous evidence, the Board finds that the Veteran's reported history to be not credible.  

With respect to the VA examination reports, because the July 2005 and November 2009 examiners accepted that the Veteran fell due to instability in her knees, these reports are based on an inaccurate factual premise and are entitled to little probative value. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely." (citing Reonal v. Brown, 5 Vet.App. 458, 461 (1993))).  

In contrast, the March 2012 VA examiner noted that the Veteran's treatment records document that she "slipped, resulting in her twisting her left knee and landing on her shoulder.  The records do not show that either of her knees 'gave out' as the Veteran reports."  As such, the March 2012 VA examiner used an accurate factual basis in forming the opinion, and thus, the opinion is entitled to great probative weight. 

The Board recognizes that the March 2012 VA examiner did not explicitly discuss whether or not the Veteran's left shoulder disorder was aggravated by her service-connected knee disabilities.  However, as the Veteran's claim that instability in her knees caused her to fall and injure her shoulder has been found to be not credible, such a discussion is not necessary.  Moreover, a remand under such circumstances would serve no useful purpose. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable regarding this issue on appeal because the preponderance of the evidence is against her claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for a left shoulder disorder, to include as secondary to service-connected bilateral knee disabilities, is denied.


ORDER

Service connection for a left shoulder disorder, to include as secondary to service-connected knee disabilities, is denied. 



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


